Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
EXAMINER’S AMENDMENT
Claims 17-20 are hereby amended as follows:
Claims 17-20 are cancelled as non-elected claims.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 12 in “Claims - 11/22/2021” with the “Request for Continued Examination (RCE) - 11/22/2021” is acknowledged.
 	This office action considers Claims 1-16 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-16 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the vias are solely formed onto end portions of a metal line contacting a top surface of the metal line” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 12: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the selective patterning provides the openings for the vias, the vias being are solely formed onto end portions of the multiple metal lines contacting a top surface of the multiple metal lines” – as recited in claim 12, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20130260562 A1 to Park) substantially discloses in Figures 1-14 and in paragraph ([0055]-[0089]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20130260562 A1 to Park) is considered pertinent to applicant's disclosure. See form PTO-892. Park discloses in Figures 1-14 and in paragraph ([0055]-[0089]):
10; Fig. 1; [0046]) that includes an odd line hardmask (41; Fig. 3; [0055]-[0057]) and an even line hardmask (61; [0057]) on a same level (Fig. 3 shows 41 and 61 are on a same level), wherein the odd line hardmask and the even line hardmask include different hardmask materials that have different etch selectivity with respect to each other (see [0059] for etch selectivity); 
patterning vias separately into the odd line hardmask (openings 45; Fig. 10; [0081] – Note: 41 is now 43) and the even line hardmask (openings 65; Fig. 5; [0069] – note: 61 is now called 63) based on the different etch selectivity of the different hardmask materials (see [0059] for etch selectivity); 
forming via plugs at the vias (Holes H1 and H2 are filled with 25; Fig. 12; [0088]); and cutting even line cuts and odd line cuts separately into the structure based on the different selectivity of the different hardmask materials (PT1, PT2 are formed on 10; Fig. 14; [0089]), wherein the even line cuts and the odd line cuts are self-aligned with the vias (PT1, PT2 are formed on 10).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 12 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 12 are deemed patentable over the prior art.
Claims (2-11) and (13-16) are allowed as those inherit the allowable subject matter from claims 1 and 12 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898